Citation Nr: 0017456	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-03 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the veteran's claims of 
entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer, entitlement to an evaluation in excess of 60 
percent for residuals of fracture, L3, with traumatic 
degenerative arthritis of the lumbosacral spine, and 
entitlement to TDIU.  

The Board affirmed the RO's denial in May 1999.  The veteran 
then appealed the issue of entitlement to TDIU to the U.S. 
Court of Appeals for Veterans Claims (Court).  While this 
case was pending at the Court, the veteran's representative 
and VA's Office of General Counsel filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the veteran's TDIU claim for readjudication.  In 
November 1999, the Court issued an Order vacating the May 
1999 Board decision.  


REMAND

The veteran is currently service connected for a fracture at 
L-3 with traumatic arthritis of the lumbosacral spine, 
evaluated as 60 percent disabling, and a duodenal ulcer, 
evaluated as 10 percent disabling.  His combined disability 
evaluation of 60 percent has been in effect since July 1996.  

In May 1999, the Board found that the veteran's service-
connected disabilities satisfied the minimum percentage 
requirements for individual unemployability under 38 C.F.R. § 
4.16(a), but were not sufficiently severe as to preclude him 
from securing or following a substantially gainful 
occupation.  Based on these findings, the Board concluded 
that the criteria for TDIU had not been met.  

In its May 1999 decision, the Board noted that the record 
contains medical opinions written by Dr. Schwartz, which 
indicate that the veteran is permanently and totally disabled 
due to chronic and ongoing medical problems, but do not 
specify which problems render the veteran permanently and 
totally disabled.  The Board explained that it is clear from 
other medical evidence of record that Dr. Schwartz was 
treating the veteran for multiple disorders, including peptic 
ulcer disease, a fractured vertebrae and a history of a 
pulmonary embolism (nonservice-connected).  The Board further 
noted that the record contains another medical opinion, 
written by Dr. Dennison, which indicates that the veteran is 
unemployable due to a history of a pulmonary embolism 
(nonservice-connected), vertebral fractures, scoliosis 
(nonservice-connected), osteoarthritis (otherwise 
unspecified) and colon polyps (nonservice-connected).  Based 
on this evidence, the Board found that the veteran's service-
connected disabilities, alone, do not render him 
unemployable.  

In the joint motion, the parties appear to agree that the 
Board's reliance upon negative evidence (the lack of evidence 
of unemployability due to service-connected disabilities) 
required additional explanation, and that the Board should 
expand upon its reasons and bases.  Specifically, the parties 
agree that a determination should be made as to whether the 
veteran's service-connected disabilities preclude employment 
without regard to his nonservice-connected disabilities.  
According to the joint motion, if the Board believes it to be 
necessary, a remand might be appropriate for an examination 
with a request that the examiner make a determination as to 
whether the veteran's service-connected disabilities are 
sufficiently incapacitating as to render him unemployable.

The Board has reexamined the evidence in this case, and finds 
that in light of the agreement in the joint remand for more 
affirmative evidence as to the effect of the veteran's 
service-connected disabilities on his employability, a remand 
is warranted.  Specifically, on remand, the veteran should be 
afforded examinations of his lumbosacral spine and 
gastrointestinal system, and the examiners should be 
requested to offer opinions as to the effect of his service-
connected disabilities on his employability.  The Board 
cautions the parties involved, however, that as fact finder, 
the Board is required to weigh and analyze all the evidence 
of record.  Therefore, any opinions obtained from the 
examiners pursuant to this remand pertaining to the effects 
of the veteran's service-connected disabilities on his 
employability are not necessarily controlling.  See 
38 U.S.C.A. § 7104 (West 1991); Burger v. Brown, 5 Vet. 
App. 340, 342 (1993).

This case is remanded to the RO for the following 
development:

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
current level of severity of his service-
connected fracture, L-3, with traumatic 
arthritis of the lumbosacral spine.  The 
RO should send notification of the 
scheduled examination to the veteran's 
latest address of record and warn him 
that a failure to report to the 
examination might result in an 
unfavorable decision.  The RO should 
furnish the examiner with the veteran's 
claims file and a copy of this Remand for 
review.  After a thorough evaluation, 
during which all tests deemed necessary 
are conducted, the examiner should offer 
an opinion, utilizing the nomenclature of 
the rating schedule, as to the current 
level of impairment caused by the 
veteran's service-connected spine 
disability.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examiner should discuss any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
indicate whether any of these factors 
result in limitation of motion.  Finally, 
the examiner should offer an opinion as 
to whether the veteran's service-
connected spine disability, alone and 
with conjunction with his duodenal ulcer, 
precludes him from maintaining gainful 
employment.  If the examiner determines 
that the veteran has one or more lumbar 
spine disorders other than his service-
connected fracture L-3, with traumatic 
arthritis of the lumbosacral spine, the 
examiner should, to the extent possible, 
disassociate the symptomatology and 
impairment due to such nonservice-
connected disorder(s).  The examiner 
should clearly express the rationale on 
which he bases his opinion.  

2.  The RO should afford the veteran a VA 
gastrointestinal examination in order to 
determine the current level of severity 
of his service-connected duodenal ulcer.  
The RO should send notification of the 
scheduled examination to the veteran's 
latest address of record and warn him 
that a failure to report to the 
examination might result in an 
unfavorable decision.  The RO should 
furnish the examiner with the veteran's 
claims file and a copy of this Remand for 
review.  After a thorough evaluation, 
during which all tests deemed necessary 
are conducted, the examiner should offer 
an opinion, utilizing the nomenclature of 
the rating schedule, as to the current 
level of impairment caused by the 
veteran's service-connected 
gastrointestinal disability.  The 
examiner should also offer an opinion as 
to whether the veteran's service-
connected gastrointestinal disability, 
alone and with conjunction with his spine 
disability, precludes him from 
maintaining gainful employment.  If the 
examiner determines that the veteran has 
one or more gastrointestinal disorders 
other than his duodenal ulcer, the 
examiner should, to the extent possible, 
disassociate the symptomatology and 
impairment due to such nonservice-
connected disorder(s).  The examiner 
should clearly express the rationale on 
which he bases his opinion.  

3.  The RO should afford the veteran a VA 
social and industrial survey to assess 
his daily functioning and the impact, if 
any, of his service-connected 
disabilities on his ability to engage in 
gainful employment.

4.  The RO should review the examination 
reports and determine if they are in 
compliance with this Remand.  If they are 
not, they should be returned, along with 
the claims file, to the examiners for 
immediate corrective action.

5.  Once the aforementioned development 
is completed, the RO should readjudicate 
the issue of entitlement to TDIU.  If the 
RO continues the denial, it should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
claims file is returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional medical 
information.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of this appeal.  
The veteran may submit evidence in support of his appeal; 
however, he is not required to take action until otherwise 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




